IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00356-CR
No. 10-09-00377-CR
 
Jere Kellough d/b/a ABC Bail Bonds,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 220th District Court
Bosque County, Texas
Trial Court Nos. 08-04-09808 BCCV
and 08-04-09908-BCCV
 

MEMORANDUM  Opinion

 
            In a joint motion by Jere Kellough
d/b/a ABC Bail Bonds and the State of Texas, the parties informed the Court
that they have entered into an agreement to resolve these appeals.  Based on
that agreement, the parties jointly request this Court to reverse the summary
judgments entered by the trial court on July 28, 2009, in favor of the State and remand these cases to the trial court for further proceedings.
            The Rules of Appellate Procedure do
not provide for such an action by this Court.  However, the rule most closely
analogous to the parties’ request is Rule 42.1(a)(2)(B).  Tex. R. App. P. 42.1(a)(2)(B). 
Accordingly, we set aside the trial court’s judgments dated July 28, 2009 without regard to the merits and remand these proceedings to the trial court
for further proceedings in accordance with the parties’ agreement.  Id.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Judgments
set aside and remanded
Opinion
delivered and filed March 10, 2010
Do
not publish 
[CV06]


mall-caps">Tex. R. App. P. 60, 121.
                                                                                 PER CURIAM

Before Chief Justice Thomas and
          Justice Cummings
Dismissed
Opinion delivered and filed July 11, 1991
Do not publish